In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                    No. 07-17-00458-CV


                 DALE ROUSH, INDIVIDUALLY AND AS TRUSTEE OF
                  THE DALE ROUSH ASSETS TRUST, APPELLANT

                                             V.

                    METROPOLITAN LIFE INSURANCE COMPANY
                          AND JOEL HART, APPELLEES

                           On Appeal from the 69th District Court
                                  Sherman County, Texas
                    Trial Court No. 4727, Honorable Ron Enns, Presiding

                                     January 16, 2018

                             MEMORANDUM OPINION
                     Before CAMPBELL and PIRTLE and PARKER, JJ.


       Appellant Dale Roush, individually and as trustee of the Dale Roush Assets Trust,

filed a notice of appeal without paying the filing fee. See TEX. R. APP. P. 5, 20.1. By letter

of December 22, 2017, the clerk of this Court notified Mr. Roush that the filing fee had not

been paid and that the appeal was subject to dismissal if he failed to pay the fee, or

comply with Appellate Rule 20.1, by January 2, 2018. See TEX. R. APP. P. 20.1, 42.3(c).
       Mr. Roush has not paid the filing fee or filed any response to our December 22

letter. The Rules of Appellate Procedure require a party who is not excused by law from

paying costs to pay the required fees. See TEX. R. APP. P. 5. Accordingly, the appeal is

dismissed because of Mr. Roush’s failure to comply with a requirement of the appellate

rules and a notice from the clerk requiring action within a specified time. See TEX. R. APP.

P. 42.3(c).


                                                        Per Curiam




                                             2